Citation Nr: 0519532	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for right knee anterior cruciate ligament repair.  

2.  Entitlement to an initial compensable evaluation for 
bilateral pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from September 1979 to 
August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a statement dated in January 2005, the veteran cancelled 
his previously scheduled hearing.  Thus, the Board has 
proceeded on the existing evidence of record.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Right knee anterior cruciate ligament repair is 
manifested by painful motion without instability, 
subluxation, weakness, incoordination, or fatigability.  

3.  Bilateral pterygium is manifested by dry eyes with no 
evidence of loss of vision.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for right knee anterior cruciate 
ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Diagnostic Codes 5003, 5020, 5257, 5260, 
5261 (2004).  

2.  The scheduler criteria for an initial compensable 
evaluation for bilateral pterygium have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.84a, Diagnostic Code 6034 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA in a letter dated 
in October 2003.  The RO notified the veteran of the 
information and evidence needed to substantiate his claims.  
As a result of this letter, the veteran indicated that he had 
no additional evidence in support of his claims.  

The VCAA letter provided to the veteran was not sent prior to 
the initial rating decision in which service connection was 
granted for the disabilities on appeal.  The initial rating 
decision was issued in August 2002.  As noted above, the VCAA 
notification letter was sent to the veteran in October 2003.  
In light of the complete compliance with VCAA's duty to 
notify, however, any error associated with the VCAA letter 
being issued subsequent to the initial denial of benefits is 
harmless.  Thus, the timing of VA's notification actions 
complies with the express requirements of the law.  In 
general, the RO advised the veteran to submit any information 
or evidence pertaining to his claims.  Moreover, as noted 
above, subsequent to the October 2003 VCAA notification, the 
veteran sent notification in a statement dated in October 
2003 that the VA had all of the evidence that pertained to 
his claims.  Thus, there is no defect, therefore, with 
respect to the VCAA notice requirements in this case.  
Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination reports provide the necessary 
medical opinions.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Right knee anterior cruciate ligament repair 

The veteran contends that his right knee anterior cruciate 
ligament repair is productive of such symptoms as pain and 
limitations in the range of motion.  He disputes the 
noncompensable rating assigned to his service-connected right 
knee disability and alleges that impairment associated with 
his right knee is more disabling than what the current 
evaluation encompasses.  

Law and Regulations:  The veteran's service-connected right 
knee anterior cruciate ligament repair is evaluated pursuant 
to Diagnostic Code 5020 that pertains to the criteria for 
evaluating disability due to synovitis.   38 C.F.R. § 4.71, 
Diagnostic Code 5020 (2004).  The diseases under Diagnostic 
Codes 5013 through 5024 are rated on limitation of motion of 
the affected parts, as arthritis, degenerative, except gout 
which will be rated under Diagnostic Code 5002.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
20 percent evaluation is assigned where there is involvement 
of two or more major joints or two or more minor joints, with 
occasional incapacitating episodes.  38 C.F.R. Part 4, Code 
5003 (2004).  

Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (2004).

As to Diagnostic Code 5260 for limitation of flexion, upon 
showing flexion limited to 45 degrees, the veteran merits a 
10 percent evaluation.  With flexion limited to 30 degrees, a 
20 percent evaluation is warranted, and a maximum of 30 
percent is merited for flexion limited to 15 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, with extension limited to 10 
degrees, a 10 percent evaluation is assigned.  Where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is merited.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261 (2004).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

Service connection for right knee anterior cruciate ligament 
repair was granted in August 2002.  As noted above, this is 
an original claim, in view of the fact that the veteran 
disagreed with the initial rating award.  Evidence 
contemporaneous with the claim of service connection and with 
the rating decision granting service connection is most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In this case, a VA examination report dated in June 2002 
specific to examination of the right knee reveals that the 
veteran initially injured his right knee in service while 
jumping out of a tank onto the snowy ground, which caused 
ligamentous disruption.  He experienced no improvement with 
treatment.  In 1987, the veteran underwent arthroscopic 
surgery and anterior cruciate ligament reconstruction.  The 
symptoms of instability and locking improved with the 
surgery, but the veteran continued to have symptoms of pain, 
particularly with prolonged walking or running.  At the time 
of the examination, the veteran reported a popping sensation 
in the right knee when flexing or extending the knee and pain 
over the medial joint line with a catching sensation off and 
on.  He reported no history of sudden episodes of 
instability, weakness, coordination, or easy fatigability 
affecting the right lower extremity.  There also was no 
history of redness of the joints or effusion.  Although the 
veteran complained of pain in the right knee, which was 
aggravated by prolonged walking or standing, the symptoms 
were not bad enough for him to require analgesics.  The 
veteran reported that he took no medications.  

The examiner noted that the veteran had a normal gait.  There 
was no effusion or redness in any of the joints.  There was 
no evidence of angular rotation or malalignment and the 
veteran had normal longitudinal arches in both feet.  There 
was a midline well-healed scar over the patella and tibial 
tubercle area.  Varus and valgus stress showed no ligamentous 
instability.  Anterior and posterior drawer signs were 
negative and Lachman's test was negative.  The veteran did 
have discomfort and tenderness with the McMurray's sign along 
the medial joint line.  Patellofemoral compression was 
negative and there was no tenderness over the articular 
surface of the patella.  Movement of the right knee showed 
extension of zero degrees and flexion of 110 degrees.  There 
was marked discomfort on attempting any further flexion of 
the right knee.  With respect to x-ray studies, the examiner 
noted that clinically, the veteran appeared to have early 
signs of medial compartment arthropathy of the right knee.  

Initially, in determining the extent of limitation of motion 
of the right knee, the impairment attributable to the 
veteran's service-connected right knee anterior cruciate 
ligament repair does not rise to the level of a compensable 
evaluation under Diagnostic Code 5260.  In other words, the 
veteran's ability to flex the right knee is not limited to 45 
degrees.  The competent evidence of record demonstrates that 
the veteran was able to flex to 110 degrees; the full range 
of motion on flexion is 140 degrees.  38 C.F.R. § 4.71, Plate 
II.  Diagnostic Code 5260.  Thus, an initial evaluation in 
excess of 10 percent for his service-connected right knee 
anterior cruciate ligament repair is not warranted under 
Diagnostic Code 5260.  

Further, under Diagnostic Code 5261, the veteran is also not 
limited in his ability to extend his right knee so as to 
warrant a compensable evaluation under these rating criteria.  
During the June 2002 VA examination, the examiner noted that 
the veteran extended from zero degrees.  Under Diagnostic 
Code 5261, a 10 percent evaluation is assigned with extension 
limited to 10 degrees.  38 C.F.R. § 4.71, Diagnostic Code 
5261.  Thus, these rating criteria also do not provide for a 
compensable evaluation for limited extension of the veteran's 
service-connected right knee anterior cruciate ligament 
repair.  

Given that the veteran's service-connected right knee 
anterior cruciate ligament repair is noncompensable under the 
rating criteria that pertain to limitation of motion of the 
knee, and in view of the provisions under Diagnostic Code 
5020, an initial 10 percent evaluation has been assigned for 
painful motion as demonstrated during the June 2002 
examination.  38 C.F.R. Part 4, Diagnostic Code 5003.  

The assignment of an initial evaluation in excess of 
10 percent for the veteran's service-connected right knee 
anterior cruciate ligament repair, however, is not supported 
by the objective findings of record.  Under Diagnostic Code 
5003, the competent evidence does not show that there is 
involvement of two or more major joints or two or more minor 
joints, so as to warrant a 20 percent assignment based on 
painful limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Moreover, with respect to Diagnostic Code 5257, the objective 
findings as noted above show no evidence of recurrent 
subluxation or lateral instability so as to warrant 
additional compensation under these rating criteria.  The 
veteran had reported that post-surgery, his symptoms of 
instability and locking had improved.  Additionally, the 
findings from varus and valgus tests also showed no 
ligamentous instability.  Thus, under Diagnostic Code 5257, 
the medical evidence of record does not substantiate 
impairment attributable to the right knee due to instability 
or subluxation so as to assign a separate initial compensable 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5257.  

The regulatory provisions that pertain to functional 
impairment have also been considered.  Nonetheless, there is 
no medical evidence to support additional compensation based 
on pain, weakness, limitation of motion, or atrophy.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The veteran's symptoms of 
pain on motion have been adequately addressed in the current 
10 percent rating pursuant to the requirements under 
Diagnostic Code 5020.  38 C.F.R. § 4.71, Diagnostic Code 
5020.  Moreover, the veteran has denied any weakness, 
functional impairment, incoordination, or fatigability 
associated with his service-connected right knee disability.  

Thus, the preponderance of the evidence is against an 
assignment of an initial evaluation in excess of 10 percent 
for the veteran's service-connected right knee anterior 
cruciate ligament repair.  From the time of the original 
grant of service connection in the August 2002 rating action, 
the veteran's disability picture has more nearly approximated 
the 10 percent evaluation under the pertinent rating 
criteria.  The veteran's primary complaints consist of 
painful motion.  The assignment of the 10 percent evaluation 
encompasses his painful limitation of motion under the rating 
criteria for degenerative arthritis, pursuant to the 
provisions of Diagnostic Code 5003.  Other than pain, the 
veteran has reported no history of sudden episodes of 
instability, weakness, coordination, or fatigability of the 
right knee.  The record also supports no history of redness 
of the joints, effusion, instability, or subluxation.  
Moreover, despite the veteran's complaints of pain in the 
right knee, his symptoms have not risen to the level of 
severity so as to need any regular medications.  

Thus, the initial 10 percent evaluation for the veteran's 
service-connected right knee anterior cruciate ligament 
repair more nearly approximates his level of disability.  
There is nothing in the record to show that at any one stage, 
the extent of the severity of his right knee disability was 
greater so as to warrant consideration of staged ratings.  
The objective evidence of record supports that the impairment 
of his right knee is adequately encompassed within the 
initial 10 percent evaluation.  

There is not an approximate balance of the negative and 
positive evidence so as to assign a higher rating for the 
veteran's service-connected disability.  The benefit of the 
doubt, therefore, may not be given to the veteran in this 
case.  38  U.S.C.A., §§ 1154, 5107.  

Bilateral pterygium 

Law and Regulations:  Under the prevailing regulations 
bilateral pterygium is rated based on loss of vision.  38 
C.F.R. § 4.84a, Diagnostic Code 6034 (2004).  

Loss of vision is rated under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2004).  A noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  A 10 percent 
evaluation is warranted where vision is 20/50 in one eye and 
20/40 in the other eye.  A 10 percent evaluation is also 
warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2004).  Visual acuity is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses, unless there is a difference of more 
than four diopters of spherical correction between the two 
eyes, or the presence of keratoconus.  See 38 C.F.R. § 4.75.  
Eye disorders also may be rated based on contraction of 
visual fields.  See 38 C.F.R. §§ 4.76, 4.76a (2004).

In the reports from a general VA examination and a VA eye 
examination conducted in June 2002, the veteran reported that 
the buildup of scar tissue in both eyes had been progressing 
for the prior 10 years.  This had not affected his vision as 
of yet, but was slowly encroaching upon the irides of his 
eyes.  There was no encroachment on the field of vision.  He 
reported that he had red irritated eyes and that he used 
artificial tears two to three times per day in both eyes, 
sometimes less.  The veteran denied any history of diabetes 
mellitus or hypertension, and stated that he took no 
medication for his eyes other than the moisturizing drops he 
used.  

The ocular examination showed that the veteran's uncorrected 
vision was 20/20 in the right eye for distance and 20/16 in 
the left eye for distance.  Confrontation to visual fields 
were full both eyes.  Extraocular motions were intact in both 
eyes.  The veteran's pupils were 3-2 millimeters, brisk 
without afferent papillary defect (APD) in both eyes.  Light 
saturation was equal in both eyes.  The Slit Lamp examination 
showed that the lids and lashes were clear in both eyes.  The 
conjunctiva and cornea showed bilateral pterygium extending 
onto the cornea approximately 1 millimeter in the right eye 
and 0.5 millimeters in the left eye.  Medial conjunctiva did 
not appear to irritate having a 1+ injection.  The cornea 
also showed punctuate epithelial erosions.  The anterior 
chamber was deep and quiet in both eyes.  The iris was round 
and reactive in both eyes.  The lens was clear in both eyes.  
The evidence showed undilated fundus.  

There is no medical evidence in the claims folder of any loss 
of vision associated with the veteran's service-connected 
bilateral pterygium.  The VA examination report dated in June 
2002 notes the veteran's history of pterygium, but the only 
symptom noted is dry eyes that require no more than 
moisturizing drops.  There is nothing in the record that 
suggests any loss of vision associated with the veteran's 
service-connected pterygium.  His vision for distance was 
20/20 in the right and 20/16 in the left.  

Thus, given that the medical findings do not support a loss 
of vision, there is no basis for an initial compensable 
rating for the veteran's service-connected bilateral 
pterygium.  To merit a compensable evaluation under 
Diagnostic Code 6034, loss of vision must be found.  
38 C.F.R. § 4.84a, Diagnostic Code 6034.  The evidence does 
not show that the veteran's symptoms have been any different 
at any point so as to warrant consideration of staged ratings 
for his service-connected bilateral pterygium.  In reaching 
this decision, the veteran's statements have also been 
considered.  The preponderance of the evidence, however, is 
against his claim.  

Based on the foregoing, the assignment of an initial 
compensable rating for bilateral pterygium is not warranted.  
The benefit-of-the-doubt rule has also been considered; 
however, as the preponderance of the evidence is against the 
veteran's claim, such rule does not apply under these facts.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee anterior cruciate ligament repair is denied.  

Entitlement to an initial compensable evaluation for 
bilateral pterygium is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


